DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US  20170172773) [hereinafter Gong].
Regarding claim 1, Gong discloses a system for delivering an implantable medical device 3 (abstract, Figs. 4, 7-11), comprising:
a handle housing 9 (Fig. 9, abstract, para. 0036);
an outer sheath coupler 13 secured to a proximal end of an outer sheath 5 (Figs. 9-10, para. 0037), the outer sheath 5 configured to cover at least a portion of the implantable medical device (Figs. 7-8, para. 0007);
an outer sheath drive assembly (19, 20, 21, 23, 24, 30 ) operably coupled to the outer sheath coupler 13 (Fig. 9, para. 0045), the outer sheath drive assembly configured to translate the outer sheath relative to the handle housing (para. 0045);
an actuation shaft coupler 22 secured to a proximal end of an actuation shaft 6 (Figs. 9-10, para. 0037), the actuation shaft 6 extending within the outer sheath 5 (para. 0007); and
an actuation shaft drive assembly (14, 16, 25, 28) operably coupled to the actuation shaft coupler 22 (Fig. 10, para. 0038, 0044-45), the actuation shaft drive assembly configured to cause the actuation shaft 6 to translate relative to the handle housing 9 and shift the implantable medical device between a first [stretched] position (Fig. 7) and a second [expanded] position (Fig. 8) in which the implantable medical device is radially expanded relative to the first position (para. 0043, 45).
Regarding claim 10, Gong discloses wherein the actuation shaft coupler 22 is disposed within the handle housing 9 at a position that is proximal of the outer sheath coupler 13 (Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US  20170172773) [hereinafter Gong] in view of Stevens et al. (US 4923462) [hereinafter Stevens].
Regarding claim 2, Gong discloses all of the limitations set forth above in claim 1, including an outer sheath drive assembly (19, 20, 21, 23, 24, 30) operably coupled to the outer sheath coupler 13 (Fig. 9, para. 0045), the outer sheath drive assembly configured to translate the outer sheath relative to the handle housing (para. 0045). Gong further discloses the following:
wherein the outer sheath drive assembly (19, 20, 21, 23, 24, 30) comprises: an outer sheath drive assembly motor 30 (para. 0045);
an outer sheath drive assembly threaded rod 19 operably coupled to the motor 30 such that actuation of the outer sheath drive assembly motor 30 causes the outer sheath drive assembly threaded rod 19 to rotate (para. 0038,45); and
an outer sheath nut 21 threadedly engaged with the outer sheath drive assembly threaded rod 19 and held against rotation such that rotation of the outer sheath drive assembly threaded rod 19 causes the outer sheath nut 21 to translate relative to the outer sheath drive assembly threaded rod 19 (para. 0039, 45 discloses when the outer screw 19 rotates, the outer screw jaw 19 translates along a guide groove of an outer screw jaw 24, thereby causing movement of the outer tube 5);
wherein the outer sheath nut 21 is configured to engage the outer sheath coupler 13 such that translation of the outer sheath nut 21 relative to the outer sheath drive assembly threaded rod 19 causes the outer sheath 5 to translate relative to the handle housing (para. 0037, 45).
However, Gong is silent on the structure of the outer sheath drive assembly motor and fails to disclose the outer sheath drive assembly motor 30 having a motor coupling and wherein the outer sheath drive assembly threaded rod 19 is operably coupled to the motor coupling such that actuation of the outer sheath drive assembly motor causes the outer sheath drive assembly threaded rod to rotate.
Stevens in the same field of endeavor teaches a medical device system comprising a motor 70 having a motor coupling 69, wherein the motor coupling includes a cylindrical opening 69a to accommodate an output shaft of the motor (Figs. 5 and 10, col. 5 lines 64-68 an col. 6 lines 1-8) for the purpose of providing a connection between the motor and a drive wire 62 to transmit rotational motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the outer sheath drive assembly motor in Gong to include the motor coupling of Stevens in order to provide a connection between the motor and a drive wire 62 to transmit rotational motion (col. 5 lines 64-68 an col. 6 lines 1-8).
Regarding claim 7, Gong discloses all of the limitations set forth above in claim 1, including an actuation shaft drive assembly (14, 16, 25, 28) operably coupled to the actuation shaft coupler 22 (Fig. 10, para. 0038, 0044-45), the actuation shaft drive assembly configured to cause the actuation shaft 6 to translate relative to the handle housing 9 and shift the implantable medical device between a first [stretched] position (Fig. 7) and a second [expanded] position (Fig. 8) in which the implantable medical device is radially expanded relative to the first position (para. 0043, 45). Gong further discloses the following:
an actuation shaft drive assembly motor 28 (Figs. 10-11, para. 0045)
an actuation shaft drive assembly threaded rod 14 operably coupled to the motor 28 such that actuation of the actuation shaft drive assembly motor 28 causes the actuation shaft drive assembly threaded rod 14 to rotate (Figs. 10-11, para. 0038,45); and
an actuation shaft nut 16 threadedly engaged with the actuation shaft drive assembly threaded rod 14 and held against rotation such that rotation of the actuation shaft drive assembly threaded rod 14 causes the outer sheath nut 16 to translate relative to the actuation shaft drive assembly threaded rod 14 (para. 0039, 45 discloses when the intermediate screw 14 rotates, the intermediate screw jaw 16 translates along a guide groove of an intermediate screw jaw 25, thereby causing movement of the intermediate tube 6);
wherein the actuation shaft nut 16 is configured to engage the actuation shaft coupler such that translation of the actuation shaft nut 16 relative to the actuation shaft drive assembly threaded rod 14 causes the outer sheath 5 to translate relative to the handle housing (para. 0045).
However, Gong is silent on the structure of the actuation shaft drive assembly motor and fails to disclose the actuation shaft drive assembly motor having a motor coupling and wherein the actuation shaft drive assembly threaded rod is operably coupled to the motor coupling such that actuation of the actuation shaft drive assembly motor causes the actuation shaft drive assembly threaded rod to rotate.
Stevens in the same field of endeavor teaches a medical device system comprising a motor 70 having a motor coupling 69, wherein the motor coupling includes a cylindrical opening 69a to accommodate an output shaft of the motor (Figs. 5 and 10, col. 5 lines 64-68 an col. 6 lines 1-8) for the purpose of providing a connection between the motor and a drive wire 62 to transmit rotational motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation shaft drive assembly motor in Gong to include the motor coupling of Stevens in order to provide a connection between the motor and a drive wire 62 to transmit rotational motion (col. 5 lines 64-68 an col. 6 lines 1-8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US  20170172773) [hereinafter Gong] in view of Stevens et al. (US 4923462) [hereinafter Stevens], as applied to claim 2, and in further view of Headly (US 20150305901).
Regarding claim 5, Modified Gong discloses all of the limitations set forth above in claim 2, including wherein the outer sheath drive assembly (19, 20, 21, 23, 24, 30) comprises: an outer sheath drive assembly motor 30 (para. 0045). However, Modified Gong fails to disclose wherein the outer sheath drive assembly motor comprises a direct drive motor.
Headly in the same field of endeavor teaches a motorized medical device deployment system comprising a direct drive motor (para. 0062). Headly further teaches that it is well known in the art to use the direct drive motor for powering medical device deployment systems (para. 0062).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor in Modified Gong to include the direct drive motor of Headly, since such a modification is a substitution of one known motor used in the art to power medical device deployment systems (para. 0062) for another wherein the results are predictable and one skilled in the art would have a reasonable expectation of success.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US  20170172773) [hereinafter Gong] in view of Stevens et al. (US 4923462) [hereinafter Stevens], as applied to claim 2, and in further view of Grewe (US 20090099638).
Regarding claim 6, Modified Gong discloses all of the limitations set forth above in claim 2, including wherein the outer sheath drive assembly (19, 20, 21, 23, 24, 30) comprises: an outer sheath drive assembly motor 30 (para. 0045). However, Modified Gong fails to disclose wherein the outer sheath drive assembly motor further comprises a gearbox.
	Grewe in the same field of endeavor teaches a motorized deployment system comprising an outer sheath drive assembly motor 110 comprising a gearbox 120 for the purpose of decreasing the motor rpm speed and correspondingly increasing the torque of the motor 110 (para. 0022, 0025), thereby creating a high torque system (or high turning system) which would provide enough force to overcome any frictional resistance between the delivery device and the sheath to retract the sheath (para. 0022, 25, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the motor in Modified Gong to include the gearbox of Grewe in order to decrease the motor rpm speed and correspondingly increase the torque of the motor 110 (para. 0022, 0025), thereby creating a high torque system (or high turning system) which would provide enough force to overcome any frictional resistance between the delivery device and the sheath to retract the sheath (para. 0022, 25, 48).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US  20170172773) [hereinafter Gong] in view of Liu et al. (US 20160100943) [hereinafter Liu].
Regarding claim 11, Gong discloses all of the limitations set forth above in claim 1, including an outer sheath drive assembly (19, 20, 21, 23, 24, 30 ) operably coupled to the outer sheath coupler 13 (Fig. 9, para. 0045), the outer sheath drive assembly configured to translate the outer sheath relative to the handle housing (para. 0045) and an actuation shaft drive assembly (14, 16, 25, 28) operably coupled to the actuation shaft coupler 22 (Fig. 10, para. 0038, 0044-45). However, Gong fails to disclose a controller disposed within the handle housing and configured to control operation of the outer sheath drive assembly and/or the actuation shaft drive assembly.
Liu in the same field of endeavor teaches a medical device deployment system (Fig. 1) comprising an electric control unit 10 including and a controller 101 disposed within a handle housing 1, control buttons 102, switch 103 [which activates/deactivates the controller], power supply socket 104, power supply connector 105 [which powers the electric control unit], wherein the controller receives a signal from the control buttons and converting that signal to into an instruction that can be recognized by a motor 201 to control operation of the outer sheath drive assembly and/or the actuation shaft drive assembly (para. 0039-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the delivery system in Gong to include the electrical unit of Liu in order to allow the user to operate the system single handedly, thereby avoiding fatigue of the user and to impart high operating accuracy by using an electrically-activated power motor instead of manual operations (para. 0024-28).
	Regarding claim 12, Modified Gong discloses wherein the controller 101 is further configured to receive feedback from the outer sheath drive assembly and/or the activation shaft drive assembly (para. 0040-44 of Liu).
	Regarding claim 13, Modified Gong discloses a power supply disposed within the handle and operably coupled to the controller (para. 0042 of Liu teaches that the handle may include an internal power supply such as a battery instead of external power such as the power supply socket and connector).

Claims 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US  20170172773) [hereinafter Gong] in view of Haselby (US 20110178588).
Regarding claims 14 and 20, Gong discloses a system for delivering an implantable medical device 3 (abstract, Figs. 4, 7-11), comprising: 
a handle housing 9 (Fig. 9, abstract, para. 0036); 
outer sheath 5 configured to cover at least a portion of the implantable medical device (Figs. 7-8, para. 0007);
an outer sheath coupler 13 secured to the outer sheath 5 (Figs. 9-10, para. 0037) such that translation of the outer sheath coupler 13 relative to the handle housing 9 causes translation of the outer sheath 5 relative to the handle housing 9 (para. 0037 discloses that the outer sheath coupler 13 is fixed to the outer sheath 5, therefore, when the outer sheath 5 is translated proximally, the outer sheath coupler is also translated proximally relative to the handle housing 9, para. 0045). 
an outer sheath nut 21 threadedly disposed on a first threaded rod 19 and operably coupled to the outer sheath coupler 13 (Figs. 10-11, para. 0037-38, 0045); 
an outer sheath drive motor 30 operably coupled to the outer sheath nut 21 such that actuation of the outer sheath drive motor 30 causes the outer sheath nut 21 to translate relative to the first threaded rod 19 and thus causes the outer sheath coupler 13 to translate relative to the handle housing 9 (Figs. 9-11, para. 0037, 45); 
an actuation shaft 6 extending within the outer sheath 5 (Fig. 4, para. 0007)
an actuation shaft coupler 22 secured to the actuation shaft 6 such that translation of the actuation shaft coupler 22 relative to the handle housing 9 causes translation of the actuation shaft 6 relative to the handle housing 9 (Figs. 9-10, para. 0037, 45);   
an actuation shaft nut 16 threadedly disposed on a second threaded rod 14 and operably coupled to the actuation shaft coupler 22 (Figs. 9-11, para. 0037-38, 45); 
an actuation shaft drive motor 28 operably coupled to the actuation shaft nut 16 such that actuation of the actuation shaft drive motor 28 causes the actuation shaft nut 16 to translate relative to the second threaded rod 14 and thus causes the actuation shaft coupler 22 to translate relative to the handle housing 9 (para. 0037-39, 45).
Gong further discloses a stent retaining block fixed to the distal end of the actuation shaft 16, wherein the stent retaining block abuts the proximal end of the implantable medical device (para. 0007).
However, Gong fails to disclose the actuation shaft being operably coupled to translation members secured relative to the implantable medical device such that translation of the actuation shaft causes translation of the translation members which in turn causes the implantable medical device to shift from a delivery configuration to a deployment configuration; 
Haselby in the same field of endeavor teaches a system for stent deployment comprising an actuation shaft 100, wherein the actuation shaft 100 is operably coupled to translation members (interpreted as tine members 35-39 of control member 20; Figs. 1-2, 6, para. 0025-28, 44) secured relative to an implantable medical device 60 (Figs. 4 and 9, para. 0033, 47-48) such that translation of the actuation shaft 100 causes translation of the translation members 35-39 which in turn causes the implantable medical device 60 to shift from a delivery configuration (Fig. 8) to a deployment configuration (Fig. 10, para. 0049-56); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the stent retaining block in Gong to include the tine members of Haselby in order to secure an associated portion of the implantable stent to the actuation shaft during delivery and to facilitate position of the implantable stent within a body passage in a controlled manner (para. 0008,31, 48).
Regarding claims 17-18, Modified Gong discloses the invention essentially as claimed as discussed above, including an outer sheath nut 21 threadedly disposed on a first threaded rod 19 and operably coupled to the outer sheath coupler 13 (Figs. 10-11, para. 0037-38, 0045) and an actuation shaft nut 16 threadedly disposed on a second threaded rod 14 and operably coupled to the actuation shaft coupler 22 (Figs. 9-11, para. 0037-38, 45). However, Modified Gong does not expressly disclose wherein the outer sheath nut/actuation shaft nut has an overall length of about 12 mm to about 150 mm.
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have an overall length of about 12 mm to about 150 mm, since applicant has not disclosed that the length of the outer sheath nut/actuation shaft nut solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the device of modified Gong would perform equally well with the claimed length, particularly since the the outer sheath nut/activation shaft nut of Modified Gong is intended to translate along the first/second threaded rod which would result in the retraction of the outer sheath and the deployment of the implantable medical device (Figs. 7-11, para. 0045 of Gong). Therefore, it would have been prima facie obviousness to modify the outer sheath nut/actuation shaft nut of Gong to obtain the invention of claims 17 and 18 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Modified Gong. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the length "may" be within the claimed ranges (specification pp. [0021-22]).
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US  20170172773) [hereinafter Gong] in view of Haselby (US 20110178588), as applied to claim 14, and further in view of Liu et al. (US 20160100943) [hereinafter Liu].
Regarding claim 19, Modified Gong discloses all of the limitations set forth above in claim 14, including an outer sheath drive assembly (19, 20, 21, 23, 24, 30 ) operably coupled to the outer sheath coupler 13 (Fig. 9, para. 0045), the outer sheath drive assembly configured to translate the outer sheath relative to the handle housing (para. 0045) and an actuation shaft drive assembly (14, 16, 25, 28) operably coupled to the actuation shaft coupler 22 (Fig. 10, para. 0038, 0044-45). However, Modified Gong fails to disclose a controller disposed within the handle housing and configured to control operation of the outer sheath drive assembly and/or the actuation shaft drive assembly.
Liu in the same field of endeavor teaches a medical device deployment system (Fig. 1) comprising an electric control unit 10 including and a controller 101 disposed within a handle housing 1, control buttons 102, switch 103 [which activates/deactivates the controller], power supply socket 104, power supply connector 105 [which powers the electric control unit], wherein the controller receives a signal from the control buttons and converting that signal to into an instruction that can be recognized by a motor 201 to control operation of the outer sheath drive assembly and/or the actuation shaft drive assembly (para. 0039-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the delivery system in Modified Gong to include the electrical unit of Liu in order to allow the user to operate the system single handedly, thereby avoiding fatigue of the user and to impart high operating accuracy by using an electrically-activated power motor instead of manual operations (para. 0024-28).

Allowable Subject Matter
Claims 3-4, 8-9, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771